United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                   January 16, 2004
                        FOR THE FIFTH CIRCUIT
                        _____________________                  Charles R. Fulbruge III
                                                                       Clerk
                             No. 03-10061
                        _____________________

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                versus



ROSAURO CAMACHO     BANABAN;   ELISEO    CRUZ   TOLENTINO;     JOSE     SALTA
MAGLALANG JR.,

                                                 Defendants-Appellants.

__________________________________________________________________

          Appeals from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:02-CR-149-6-Y
_________________________________________________________________

Before JOLLY, HIGGINBOTHAM and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants     were      convicted    of     using      false

attestation in connection with employment in violation of 18 U.S.C.

§ 1546(b)(3).    Each was sentenced to time served, two years of

supervised release, and a special assessment of $100.             They have

appealed their convictions on several grounds.          We find each of

their arguments meritless for the following reasons and accordingly

AFFIRM.

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     First,    we    reject   the    contentions   that   the   evidence   was

insufficient because a reasonable trier of fact could have found,

beyond a reasonable doubt, that the defendants knowingly presented

a false attestation.       United States v. Perrien, 274 F.3d 936, 939

(5th Cir.     2001).    Further, any argument that venue was improper

was waived when the argument was not asserted at trial.               United

States v. Delgado-Nunez, 295 F.3d 494, 496 (5th Cir. 2002).

     Second, sufficient proof was put forth evincing defendants’

ability to understand English such that the district court’s

finding that the statements were voluntary, and its admission of

the statements, were proper.          United States v. Alvarado, 898 F.2d
987, 991 (5th Cir. 1990).

     Third,    the     district     court   properly   rejected   defendants’

challenges under the Vienna Convention on Consular Relations and

the International Covenant on Civil and Political Rights because

neither provision creates individually enforceable rights.                 See

United States v. Jimenez-Nava, 243 F.3d 192, 198 (5th Cir. 2001);

Flores v. S. Peru Copper Corp., 343 F.3d 140, 164 (2d Cir. 2003).

     Fourth,    the     “specialty     doctrine”   does   not   preclude   the

defendants’ prosecution because the defendants were not “delivered

by any foreign government to an agent of the United States”;

instead, they were present in the United States when arrested and

prosecuted.    18 U.S.C. § 3192 (2003).

     Fifth, a hearing should not have been granted and the charges

should not have been dismissed for selective prosecution because

                                        2
the defendants’ meager presentation of conclusory allegations and

statistics was insufficient to create a reasonable doubt as to the

constitutionality of prosecution. United States v. Jones, 287 F.3d
325, 333-334 (5th Cir. 2002);          United States v. Webster, 162 F.3d
308, 334 (5th Cir. 1998);        United States v. Jennings, 724 F.2d 436,

445-46 (5th Cir. 1984).

     Sixth, the district court did not abuse its discretion in

refusing to dismiss the charges based on prosecutorial misconduct

because    an   Assistant   United     States   Attorney     is   permitted    to

“threaten” a defendant with more serious charges or an enhanced

sentence if he does not plead guilty to the charged offense.                   See

Bordenkircher     v.   Hayes,    434 U.S. 357,    364   (1978).     Further,

allegations that the government instructed a witness not to discuss

the case with defendants outside the presence of a federal agent

are not supported by the record.

     Seventh,       defendants   did   not    offer   any   evidence    --   i.e.

newspaper articles, television reports, or other media reports --

evincing that the jury pool was prejudicially tainted.                 Mayola v.

State of Ala., 623 F.2d 992, 997 (5th Cir. 1980).                 Moreover, the

district    court    appropriately     conducted      a   thorough    voir   dire,

ensuring that the jurors could set aside any opinions they had of

the case.       United States v. Davis, 583 F.2d 190, 197 (5th Cir.

1978).

     Finally, the district court did not abuse its discretion by

admitting the business records of Sharp Aviation because the

                                        3
government had laid a proper foundation for admission under the

business records exception to the hearsay rule.                 FED. R. EVID.

803(6); 2 JOHN WILLIAM STRONG, MCCORMICK   ON   EVIDENCE § 292 (4th ed. 1992).

     For the foregoing reasons, the judgments are AFFIRMED.




                                     4